Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 03 May 2021.  Claims 25-43 and 45-47 are pending and have been considered as follows.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 14 July 2021.
The application has been amended as follows: 
Please amend the claims as follows: 
25. (Currently Amended) An apparatus for determining a temperature characteristic at a first location on a wheel or a brake assembly of an aircraft landing gear, the apparatus comprising:
	a processor configured to: 
determine the temperature characteristic at the first location on the wheel or the brake assembly of the aircraft landing gear during one or more braking events or braking cycles, using relationship information based on a first temperature taken at a second location of the wheel or the brake assembly of the aircraft landing gear, the relationship information representing a relationship between the temperature characteristic at the first location and the first temperature,

the temperature characteristic comprises a determined second temperature at the first location; 
the relationship information comprises an indication of the relationship between a temperature at the first location and a temperature at the second location; and
		the temperature characteristic further comprises: 
a determined temperature increase above the first temperature that the second location can undergo, or a determined amount of energy the brake assembly can absorb, which is in addition to the absorbed energy corresponding to the first temperature, during a current braking cycle, without causing the temperature at the first location to reach a predetermined temperature threshold.

36. (Currently Amended) A method for determining a temperature characteristic at a first location on a wheel or a brake assembly of an aircraft landing gear, the method comprising:
	inputting a first temperature at a second location of the wheel or the brake assembly of the aircraft landing gear; and
	determining a temperature characteristic at the first location on the wheel or the brake assembly of the aircraft landing gear during one or more braking events or braking cycles, using relationship information based on the first temperature, the relationship information representing a relationship between the temperature characteristic at the first location and the first temperature,
wherein:
the temperature characteristic comprises a determined second temperature at the first location; 
the relationship information comprises an indication of the relationship between a temperature at the first location and a temperature at the second location; and
	the temperature characteristic further comprises: 
, which is in addition to the absorbed energy corresponding to the first temperature, during a current braking cycle, without causing the temperature at the first location to reach a temperature threshold. 

Allowable Subject Matter
Claims 25-43 and 45-47 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Martin (US 2015/0145703) teaches methods to monitor components of an aircraft landing system. An example method includes determining a brake assembly temperature and determining a wheel temperature. The example method also includes retrieving an estimated increase in the wheel temperature from a data structure based on the wheel temperature and the brake assembly temperature. The example method further includes determining a maximum wheel temperature based on the wheel temperature and the estimated increase in the wheel temperature.
In regards to independents claims 25 and 36, Martin, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claims: 
(with respect to claim 25)

determine the temperature characteristic at the first location on the wheel or the brake assembly of the aircraft landing gear during one or more braking events or braking cycles, using relationship information based on a first temperature taken at a second location of the wheel or the brake assembly of the aircraft landing gear, the relationship information representing a relationship between the temperature characteristic at the first location and the first temperature,
wherein:
the temperature characteristic comprises a determined second temperature at the first location; 
the relationship information comprises an indication of the relationship between a temperature at the first location and a temperature at the second location; and
		the temperature characteristic further comprises: 
a determined temperature increase above the first temperature that the second location can undergo, or a determined amount of energy the brake assembly can absorb, which is in addition to the absorbed energy corresponding to the first temperature, during a current braking cycle, without causing the temperature at the first location to reach a predetermined temperature threshold

(with respect to claim 36)

inputting a first temperature at a second location of the wheel or the brake assembly of the aircraft landing gear; and
	determining a temperature characteristic at the first location on the wheel or the brake assembly of the aircraft landing gear during one or more braking events or braking cycles, using relationship information based on the first temperature, the relationship information representing a relationship between the temperature characteristic at the first location and the first temperature,
wherein:
the temperature characteristic comprises a determined second temperature at the first location; 
the relationship information comprises an indication of the relationship between a temperature at the first location and a temperature at the second location; and
	the temperature characteristic further comprises: 
a determined temperature increase above the first temperature that the second location can undergo, or a determined amount of energy the brake assembly can absorb, which is in addition to the absorbed energy corresponding to the first temperature, during a current braking cycle, without causing the temperature at the first location to reach a temperature threshold. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667